Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-26-2007

USA v. Shedrick
Precedential or Non-Precedential: Precedential

Docket No. 04-2329




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Shedrick" (2007). 2007 Decisions. Paper 1154.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1154


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 04-2329


                                    UNITED STATES

                                             v.

                                   JAMES SHEDRICK,

                                                  Appellant


                        Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                          (D.C. Criminal Action No. 02-cr-00523)
                        District Judge: Honorable Legrome D. Davis



Before: AMBRO, FUENTES, and GREENBERG, Circuit Judges


                                        ORDER

The panel in the above-captioned case hereby grants panel rehearing sua sponte, and the
precedential opinion filed February 28, 2007, reported at 478 F.3d 519 (3d Cir. 2007), is
hereby vacated.



                                          By the Court,


                                          /s/ Thomas L. Ambro
                                           Circuit Judge


Dated: April 26, 2007
ARL/cc: PAL; TPH